MEMORANDUM**
Phillip Westel Sedgwick appeals pro se the district court’s judgment dismissing his action alleging that the United States denied him due process when federal employees failed to investigate and correct various wrongdoings during litigation involving a bank in Florida. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a'dismissal for failure to obey a court order to comply with Fed.R.Civ.P. 8, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
The district court did not abuse its discretion by dismissing the action because Sedgwick’s first amended complaint failed to provide a short and plain statement of the claims against the United States and because further amendment would have been futile. See id. at 1178-79.
The district court also did not abuse its discretion by denying Sedgwick’s motion for reconsideration, see Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993), or by denying Sedgwick’s request for mandamus relief, see Or. Natural Res. Council v. Harrell, 52 F.3d 1499, 1508 (9th Cir.1995).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.